Citation Nr: 0010313	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  00-06 447	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  He died in March 1982.  The claimant in the 
underlying claim is the widow of the veteran.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on October 24, 1997, a notice of 
disagreement was received by VA after November 18, 1988, and 
the claimant retained an attorney in April 1998, within one 
year of the date of the Board's decision.

2.  On April 1, 1998, the claimant and her attorney entered 
into a contingent attorney fee agreement which was amended in 
September 1999, and the agreement provided that 20 percent of 
past-due benefits were to be paid by the VA to the claimant's 
attorney.

3.  A January 2000 Board decision granted service connection 
for the cause of the veteran's death, an RO decision later 
that month effectuated that award and these determinations in 
turn resulted in past-due benefits being payable to the 
claimant.  


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the April 1998 
attorney fee agreement, as amended in September 1999, for the 
receipt of compensation for the cause of the veteran's death, 
have been met.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits generally requires: (1) A 
final decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  A fee may not be 
charged, allowed, or paid for services of attorneys with 
respect to services provided before the date on which the 
Board first makes a final decision in a case.  38 U.S.C.A. 
§ 5904(c).  

In this case, the Board issued a decision in October 1997 
denying service connection for the cause of the veteran's 
death.  Thereafter, on April 1, 1998, the claimant and her 
attorney entered into an attorney fee agreement to represent 
the claimant in her claim for VA benefits denied in the 
October 1997 Board decision.  At that time, the claimant was 
appealing the denial of this claim to the United States Court 
of Appeals for Veterans Claims (Court).  The attorney fee 
agreement called for the attorney to be paid on a contingent 
basis 20 percent of any past-due benefits directly by the VA.  
A provision regarding an attorney lien was later removed from 
the agreement.  

In April 1999, the Court issued an order directing that the 
Board decision be vacated and that the case be remanded to 
the Board.  Thereafter, the claimant submitted additional 
evidence to the Board.  In addition, the attorney submitted a 
modification to the fee agreement in September 1999, 
providing that no attorney lien would be applicable in this 
matter.  In a decision dated January 18, 2000, the Board 
granted service-connection for the cause of the veteran's 
death.  That decision was effectuated by the RO in a January 
31, 2000, rating action, effective from July 24, 1995.  

The claimant and her attorney were informed as to past-due 
benefits resulting from the award of compensation for the 
cause of the veteran' death in a letter dated in February 
2000.  Specifically, the letter indicated that past-due 
benefits had been computed to be $8,417.60, and that the RO 
withheld $8,417.60, or twenty percent of those past-due 
benefits, pending a determination by the Board regarding 
attorney fees.  The Board notes that the obvious inaccuracy 
of this statement.  Nonetheless, documentation elsewhere in 
the claims folder does indicate that the claimant was 
receiving a death pension benefit dating from August 1995, 
and that the amount she had received for that payment would 
be deducted from her award.  It appears that, prior to any 
offset for pension, her total award would have been 
approximately 42,088.00.  Thus, it appears that the amount 
withheld, $8417.60, was a correct calculation.  

Based on this evidence, the Board finds that the April 1, 
1998, attorney fee agreement, as modified in September 1999, 
satisfied the eligibility requirements under 38 U.S.C.A. 
§ 5904(c) and 38 C.F.R. § 20.609(c).  Clearly the record 
includes a final decision promulgated by the Board, a notice 
of disagreement pertaining to that decision received in April 
1996, thus after November 18, 1988, and documentation 
reflecting the retention of counsel within one year of the 
Board's decision.  Therefore, all of the statutory criteria 
for payment of attorney's fees directly by VA out of past-due 
benefits have been met.  See 38 U.S.C.A. § 5904(d).

Also, the regulatory requirements have been met because the 
total fee (excluding expenses) required in the agreement does 
not exceed 20 percent of the total amount of past-due 
benefits awarded, the amount of the fee is contingent on 
whether the claim is resolved in a manner favorable to the 
claimant, and, as reflected in the RO's February 2000 letter, 
the award of past-due benefits resulted in payment to the 
claimant from which a fee may be deducted.  See 38 C.F.R. § 
20.609(h)(1).

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom.; In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of the Fee Agreement of Vernon, 8 Vet. App. 457, 459 
(1996).  The Board notes that under 38 C.F.R. § 20.609(f), 
fees that total no more than 20 percent of any past-due 
benefits awarded will be presumed to be reasonable.  The 
Board concludes that the fee agreed to in the fee agreement 
involved in this case is, as amended, neither excessive nor 
unreasonable.  See Matter of Fee Agreement of Smith, 4 Vet. 
App. at 492.  

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits relating to 
the grant of service connection for the cause of the 
veteran's death, are met concerning the past-due benefits.  
Past-due benefits is defined in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a benefit, or 
benefits, granted on appeal or awarded on the basis of 
a claim reopened after a denial by the Board . . . or 
the lump sum payment which represents the total amount 
of recurring cash payments which accrued between the 
effective date of the award, as determined by 
applicable laws and regulations, and the date of the 
grant of the benefit by the agency of original 
jurisdiction, the Board . . ., or an appellate court.

In this case, the proper amount of the past-due benefits is 
the lump sum payment representing the total amount of 
recurring cash payments, stemming from the issue of service 
connection for the cause of the veteran's death, that accrued 
between the effective date of the award, i.e., July 24, 1995, 
and the date the benefit granted by the Board was effectuated 
by the RO, i.e., January 31, 2000.  Thus, the attorney is 
entitled to payment of 20 percent of the amount of the award 
for compensation accrued between those two dates.  See 38 
C.F.R. § 20.609(h)(3)(i) (1999).  Payment of monetary 
benefits based, as here, on an award of increased 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  See 38 U.S.C.A. § 5111(a) (West 
1991); 38 C.F.R. § 3.31 (1999).  Hence, the actual payment of 
monetary benefits was effective from August 1, 1995, as the 
claimant and her attorney were advised by the previously 
noted correspondence from the RO.


ORDER

Eligibility for payment directly by VA to the claimant's 
attorney is established, and the attorney should be paid 20 
percent of the claimant's past-due benefits awarded for the 
grant of service connection for the cause of the veteran's 
death for the period of time between July 24, 1995, and 
January 31, 2000.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


